Holderman, J. This matter comes before the Court on Respondent’s motion to dismiss the complaint heretofore filed by the Claimant. Complaint was filed on August 28,1975, for injuries which occurred on August 27, 1973. On January 3, 1974, Claimant filed suit in the LaSalle County Circuit Court against Garry L. Johnson, which case was At Law No. 74-1-8 L, seeking damages from the defendant, a State Trooper, for injuries received as a consequence of the occurrence of August 27, 1973. The motion for dismissal, in Count I, moves for dismissal on the grounds that the statute of limitations had not been complied with since the claim was filed more than two years after the date of the accident. In Count II, the motion sets forth as grounds for dismissal the fact that in LaSalle County Circuit Court judgment was entered on June 18,1975, in favor of the defendant. In this Count, Respondent states that this case is res judicata and, therefore, the claim filed in this Court is barred by prior adjudication. In Count III of Respondent’s motion to dismiss, it further states that Claimant has made an election of remedies by proceeding to a verdict and judgment in the LaSalle County Circuit Court and accordingly he is barred from prosecuting this claim in the Court of Claims. It appearing to this Court that all of Respondent’s objections are valid, any one being sufficient to sustain the motion to dismiss, said motion to dismiss is hereby granted and said cause is dismissed.